DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. The claim requires that the latch end is movable downwardly out of the latch receiver when the latch is in the extended position to place the latch at a second position. 
The claim language is indefinite since it is unclear from the claim language how the latch moves, since it does not move by itself, and how, if the latch end is in the extended position, how the latch end moves downwardly, if the latch is in the latch receiver. 
As clearly shown in the drawings, the latch slides, so it is impossible for the latch to be moved through the end side of the latch retainer. 
The device requires the foot operator, in order to push the gate down from the 1st height to the 2nd height, the hinge assembly, that allows the movement of the gate, and that the bottom of the latch retainer to be an open end, in order to allow this function claimed. 
Correction is required.
Claims 2 and 3 require that the latch receiver is movable through the bottom opening when the latch and latch receiver are moved vertically relative to each other.
At the instant, the limitation is indefinite since, first, the latch receiver (18 or 116) is not movable and only the latch is moved vertically. Correction is required.
Also, as mentioned above with respect to claim 1, it is unclear from the claim language how the latch moves, since it does not move by itself. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,878,558 to Bell in view of US Pat No 2,759,752 to Demings. 

    PNG
    media_image1.png
    597
    566
    media_image1.png
    Greyscale

Bell discloses a gate barrier (col. 4 lines 3-8) that comprises a barrier frame (not shown), a gate (not shown), and a latch apparatus. 
The latch apparatus that comprises a latch (6b); and a latch receiver housing that comprises a latch receiver (900).
The latch receiver defines a top and a bottom open sides, 1st and 2nd sides, an end side and an end opening for receiving the latch. The end opening is open in both end sides, capable of allowing the latch to pass by when is in the extended position (during installation or removal, for example).
However, Bell fails to disclose that the latch is positioned within a main latch housing. Bell discloses a bracket (5).

    PNG
    media_image2.png
    826
    1175
    media_image2.png
    Greyscale

Demings teaches that it is well known in the art to provide a similar latch apparatus that comprises a latch (15) that is received into a latch receiver (17), wherein the latch is positioned within a latch housing (10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch described by Bell, within a latch housing, as taught y Demings, in order to provide protection to the latch and any other element associated to the latch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 27, 2022